Exhibit 99.1 Press Release FOR IMMEDIATE RELEASE LABOPHARM TO PRESENT AT CANACCORD ADAMS 29th ANNUAL GLOBAL GROWTH CONFERENCE LAVAL, Québec (July 30, 2009) - Labopharm Inc. (TSX: DDS; NASDAQ: DDSS) today announced that James R. Howard-Tripp, Chief Executive Officer of the Company, will present at the Canaccord Adams 29th Annual Global Growth Conference at the InterContinental Boston, on Tuesday, August 11, 2009 at 3:30 p.m. ET. Interested parties may access the live webcast for this presentation by visiting the “Events” section of the homepage of the Company’s website at www.labopharm.com. Please connect at least 15 minutes prior to the presentation to ensure adequate time for any software download that may be required to join the webcast.An audio archive of the presentation will be available for 30 days. About Labopharm Inc.
